Citation Nr: 0730244	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  98-05 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a variously 
diagnosed psychiatric disability to include post-traumatic 
stress disorder (PTSD) and passive aggressive personality 
disorder.

3.  Entitlement to service connection for impotence as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Associate counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to November 1965.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 1997 
rating decisions by the Newark, New Jersey, RO.  The case is 
now under the jurisdiction of the Philadelphia RO.  In May 
2007 a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is of record.  At the hearing 
the veteran submitted additional evidence with a waiver of RO 
consideration.  Also during the hearing, it was agreed that 
the record would remain open for ninety days for the 
submission of additional evidence.

The issues of entitlement to service connection for a 
variously diagnosed psychiatric disability and for impotence 
as secondary to PTSD are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if action on his part is required.


FINDINGS OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and it is not shown that any current 
hearing loss disability is related to the veteran's service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.   38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of VCAA notice, in Pelegrini, at 120, the 
United States Court of Appeals for Veterans Claims (Court) 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letters in January and 
March 2001.  He was given ample opportunity to respond; and 
the claim was subsequently readjudicated.  See January 2007 
Supplemental Statement of the Case (SSOC).  While he did not 
receive timely notice regarding the rating of bilateral 
hearing loss or effective dates of award (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the decision 
below denies service connection; neither the rating of a 
disability nor the effective date of an award is a matter for 
consideration.  Hence, he is not prejudiced such notice 
timing defect.  It is not alleged that notice in this case 
was less than adequate.

The veteran's service medical records (SMRs) are unavailable 
(which will be discussed in greater detail below).  His 
pertinent postservice treatment records have been secured.  
He has not identified any records pertinent to the bilateral 
hearing loss claim that remain outstanding.  He has been 
afforded VA audiological evaluations.  VA's duty to assist is 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

The veteran's complete SMRs are unavailable.  Hence, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes searching alternate sources for medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  As the veteran has not identified any 
treatment for hearing loss in service , there are no 
alternate sources where SMRs could be sought. 

Social Security Administration records include several 
reports which note that the veteran sustained a work-related 
head injury in 1991.  High frequency sensorinerual hearing 
loss was subsequently diagnosed, in December 1991.

On July 1996 VA audiological evaluation, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
35
LEFT
20
20
15
25
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  

In several statements the veteran attributes his hearing loss 
disability to his military occupational specialty as a sonar 
operator.

On October 2003 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
35
50
LEFT
15
15
15
35
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was mild sloping to moderate-severe sensorineural 
hearing loss in the right ear and normal sloping to moderate-
severe sensorineural hearing loss in the left ear.  The 
examiner opined that the veteran's bilateral hearing loss was 
not related to his military service; it was noted that sonar 
operators were not routinely exposed to hazardous noise 
levels.

VA treatment records from June 2005 to January 2007 contain 
no information pertinent to the instant claim.

At the May 2007 Travel Board hearing, the veteran claimed 
that his bilateral hearing loss resulted from his operation 
of sonar equipment in the military.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic diseases, to include sensorineural hearing 
loss (as organic disease of the nervous system) may be 
service connected on a presumptive basis if manifested to a 
compensable degree during a specified period of time after a 
veteran's discharge from active duty (one year for organic 
disease of the nervous system).   38 U.S.C.A. §§ 1112, 1113, 
1137; 38 U.S.C.A. §§ 3.307, 3.309.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

It is not in dispute that the veteran has bilateral hearing 
loss disability by VA standards (i.e., in accordance with 
38 C.F.R. § 3.385).  However, there is no evidence that such 
disability was manifested in service.  Accordingly, service 
connection for bilateral hearing loss on the basis that such 
disability became manifest in service and persisted is not 
warranted.  Furthermore, as there is no evidence that 
sensorineural hearing loss was manifested in the first 
postservice year, service connection for such disability on a 
presumptive basis (for sensorineural hearing loss as chronic 
disease under 38 U.S.C.A. § 1112) is also not warranted.

The veteran alleges that bilateral hearing loss is related to 
his reported exposure to substantial noise trauma in service 
(as a sonar equipment operator).  However, there is no 
competent (medical opinion) evidence that supports this 
allegation.  The competent (medical) evidence of record (the 
October 2003 VA examiner's opinion) in this matter specifies 
that there is no nexus between the veteran's current hearing 
loss disability and his military service.  A hearing loss 
disability (under 38 C.F.R. § 3.385) was not clinically 
documented until some 38 years after service (and official 
audiometry about 7 years earlier showed that the veteran did 
not have a hearing loss disability).  Such a lengthy time 
interval between service and the earliest postservice 
clinical documentation of the disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding that the disability is 
service connected.  See Maxson v. Gober, 230 F.3d. 1330, 1333 
(Fed. Cir. 2000).  The evidence of a nexus between the 
veteran's hearing loss and his service is limited to 
allegations/arguments by the veteran and by his 
representative.  This is not competent evidence because they 
are laypersons and consequently are not qualified to render 
opinions concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In the absence of any competent evidence of a nexus between 
the veteran's current bilateral hearing loss and his service, 
the preponderance of the evidence is against this claim.  
Hence, it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran's service records do not reflect that he engaged 
in combat.  At the May 2007 hearing, he testified that he 
fell overboard from the submarine on which he was serving in 
October 1964, and that the event is documented in ships logs.  
The records reflect an attempt to secure deck logs, "the 
veteran has filed a claim for disability compensation for 
[PTSD] resulting from trauma experienced during military 
service.  We need your assistance to furnish supporting 
evidence of the claimed stressful events".  However, there 
was no indication that the specific alleged incident or a 
narrow time frame when it occurred was identified when the 
request was made.  Given VA's heightened duty to assist in 
this case, a further attempt to secure pertinent deck logs is 
necessary.

The veteran also testified that while he was hospitalized in 
1965 at the U.S. Naval Hospital in Charleston, South 
Carolina, he told a physician that while serving on board the 
Thomas Jefferson he was sexually assaulted.  Although a 
response from NPRC noted that no clinical record for the 
veteran was found, service personnel records note the 
veteran's hospitalization.  Alternate source development for 
records of this hospitalization is indicated.

Regarding service connection for impotence, at the hearing 
the veteran alleged his impotence is secondary to PTSD.  The 
record reflects that the veteran advised military psychiatric 
examiners that he suffered from impotence, and that 
postservice he underwent penile implant surgery.

[Notably, the veteran has been advised that passive 
aggressive personality is not a compensable disability.]

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for exhaustive 
development, specifically including a 
search of deck logs of the USS Thomas 
Jefferson for October 1964, for 
confirmation of the incident the veteran 
describes regarding his fall overboard 
from a submarine.  If the event cannot be 
confirmed, the extent of the development 
in this matter should be so annotated in 
the claims file, and the veteran should be 
so notified.  The RO should also arrange 
for an alternate source records search for 
records of the veteran's hospitalization 
at the U.S. Naval Hospital in Charleston, 
South Carolina, and specifically any 
record of the veteran reporting to a 
treatment physician that he was the victim 
of a sexual assault in service.  

2.  If there is corroborating evidence of 
either alleged stressor event in service 
(i.e., fall overboard or sexual assault), 
the RO should make a determination for the 
record as to what stressor event(s) in 
service is(are) verified, and arrange for 
the veteran to be examined by a 
psychiatrist to determine whether or not 
he has PTSD as the result of such verified 
stressor event(s).  The veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  If PTSD 
is diagnosed, the examiner should outline 
the symptoms and stressor that support the 
diagnosis, and discuss any credibility 
issues presented by the evidence.  If PTSD 
is not diagnosed, the examiner should 
provide a further opinion as to the 
veteran's proper psychiatric diagnosis, 
and its likely etiology, specifically, 
whether it is related to event, injury, or 
disease in service.  The examiner must 
explain the rationale for all opinions 
given. 

3.  If, and only if, PTSD based on a 
verified stressor event in service is 
diagnosed, the RO should arrange for the 
veteran to be examined by a urologist to 
determine the etiology of his impotence 
(i.e., is it psychogenic in nature and 
secondary to PTSD, or neurological?).  The 
examiner must explain the rationale for 
any opinion given.

4.  The RO should then review these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC, and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


